Motion by appellant to resettle order of this court, dated July 1, 1963, so as to direct restitution to him of his overpayments for rent from November 1, 1962 to the date of said order, and so as to grant other incidental relief. Motion denied in toto. On the court’s own motion, said order of July 1, 1963, is resettled so as to provide that the reduction of rent from $250 to $150 a month shall be effective nunc pro tune as of July 1, 1963 (instead of Nov. 1, 1962). The deci*891sion of this court (ante, p. 714), rendered July 1, 1963, is amended accordingly. Ughetta, Acting P. J., Kleinfeld, Christ, Brennan and Rabin, JJ., concur.